DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 & 14 of U.S. Patent No. 10/166384. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards an electrical stimulation system comprising a lead, at least one electrode coupled to said lead, and an electrical stimulator to produce a muscle contraction to treat pain.

And;

Claims 1 & 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 14 of U.S. Patent No. 10/869999. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards an electrical stimulation system comprising a lead, at least one electrode coupled to said lead, and an electrical stimulator to produce a muscle contraction to treat pain.

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bennett et al. (US 2010/0036454).

Bennett et al. discloses;

3. An electrical stimulation system (e.g., element 10) comprising: a lead (e.g., element 12); at least one electrode (e.g., element 14) insertable into a patient, the at least one electrode operatively coupled with the lead; and an electrical stimulator (e.g., via the disclosed pulse implantable pulse generator 28)  operatively coupled with the lead, wherein the electrical stimulator delivers electrical stimulation through the at least one electrode to at least one of an axillary nerve or a femoral nerve to produce a muscle contraction providing physiologic activation of afferent input to a central nervous system of the patient to treat pain {e.g., [0068]-[0070], [0074] & (Fig 3A-4B)}.

4. The electrical stimulation system of claim 3, wherein the at least one electrode is formed as part of the lead {e.g., [0138]-[0147] & (Figs 11A-12B)}.

5. The electrical stimulation system of claim 4, wherein the at least one electrode extends from a conductor attached with the lead [e.g., 0143].

6. The electrical stimulation system of claim 4, wherein the lead includes a portion having an insulated body and the at least one electrode is formed from a portion of the lead free of the insulated body {e.g., [0147] & (Figs 12AB)}.

7. The electrical stimulation system of claim 3, wherein the electrical stimulator is an implantable electrical stimulator (e.g., [0068]-[0070]).

8. The electrical system of claim 3, wherein the at least one electrode comprises a single electrode {e.g., [0142] & (Fig 11A)}.

9. An electrical stimulation system comprising: a lead: an electrode insertable into subepidermal tissue of a patient, the electrode operatively coupled with the lead; and an electrical stimulator operatively coupled with the lead, wherein the electrical stimulator delivers electrical stimulation through the electrode to at least one of an axillary nerve or a femoral nerve to produce a muscle contraction in a target area providing physiologic activation of afferent input to a central nervous system of the patient to treat pain {e.g., [0068]-[0070], [0074] & (Fig 3A-4B)}.

10. The electrical system of claim 9, wherein a parameter of the electrical stimulation delivered through the electrode comprises a frequency of between 5 HZ and 25 HZ [e.g., 0159].

11. The electrical system of claim 9, wherein a parameter of the electrical stimulation delivered through the electrode comprises a pulse duration of between 20 microseconds and 200 microseconds [0158]. 
12. The electrical system of claim 9, wherein a parameter of the electrical stimulation delivered through the electrode comprises an amplitude of between 0.1 mA and 20mA [e.g., 0158].

13. The electrical stimulation system of claim 9, wherein the electrical stimulator is external to the patient {e.g., [0078] & (Fig 3A)}.

14. The electrical system of claim 9, wherein the electrode comprises an extension and a barb {e.g., via the disclosed anchoring element 48, [0145] & (Fig 11B)}.

15. The electrical system of claim 14, wherein the barb is angled relative to the extension of an angle of about 20 degrees to 70 degrees (e.g., see Fig 11B).

16. An electrical stimulation system comprising: a lead at least a portion of which is positionable into subepidermal tissue of a patient; an electrode extending from a distal end of the lead, the electrode comprising an uninsulated portion of the lead; and an electrical stimulator coupled with the lead, wherein the electrical stimulator delivers electrical stimulation through the electrode to at least one of an axillary nerve and a femoral nerve to produce a muscle contraction in a target area providing physiologic activation of muscle spindles and golgi tendon organs to treat pain {e.g., [0068]-[0070], [0074] & (Fig 3A-4B)}.

17. The electrical stimulation system of claim 16, wherein the electrical stimulator comprises a user mode and a clinician mode (e.g., [0091] & [0098]).

18. The electrical stimulation system of claim 16, wherein the electrical stimulator is an implantable electrical stimulator (e.g., [0068]-[0070]).

19. The electrical stimulation system of claim 16, wherein the lead includes a portion having an insulated body and the electrode is formed from a portion of the lead free of the insulated body {e.g., [0147] & (Fig 12B)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792